Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 12/20/2021:
Referring to the response to the 35 U.S.C. 101 rejections (arguments: page 8 lines 5-11):  The 35 U.S.C. 101 rejections have been dropped in view of amendments.
Referring to the response to the 35 U.S.C. 103 rejections (arguments: page 8 line 12 to page 14 line 11):
Referring to the argument of independent claim 1 that Jha et al do not disclose “wherein the CSG information of the neighboring cell comprises CSG verification result information of the neighboring cell, wherein the CSG verification result information of the neighboring cell is acquired by a MME through completing CSG verification of the UE in the neighboring cell according to CSG verification information of the neighboring cell of the UE reported by a base station and subscription information of the UE; wherein determining, by the UE, the cell allowing access according to the acquired CSG information of the neighboring cell comprises: determining, by the UE, the cell allowing access according to the acquired CSG verification result information of the neighboring cell and information of the neighboring cell broadcasted by the base station”.   Jha et al disclose in Figures 1-9 a method of a handover of a UE from source BS 11-1 to target BS 11-2 (specifically: Figure 7 and Sections 0084-0097).  UE notifies source BS 11-1 that UE is near cells 9-2, 10-2 of the target BS 11-2 (claimed “neighboring cell”) and that any CSG IDs of one or more of the cells 9-2, 10-2 is in the UE’s CSG whitelist.  S87: UE then sends a measurement report to source BS 11-1 including the CSG ID and member/non-member indication for each cell 9-2, 10-2 of target BS 11-2.  S88: Source BS 11-1 then sends to MME a handover required message including the CSG ID of each cell 9-2, 10-2 of target BS 11-2.  S89: MME performs access control/membership CSG verification information of the neighboring cell of the UE reported by a base station”) and the stored CSG subscription data for UE (claimed “subscription information of the UE”); MME allows handover of UE from source BS 11-1 to target BS 11-2 if the access control/membership verification (claimed “CSG verification result information”) is valid (claimed “wherein the CSG information of the neighboring cell comprises CSG verification result information of the neighboring cell, wherein the CSG verification result information of the neighboring cell is acquired by a MME through completing CSG verification of the UE in the neighboring cell according to CSG verification information reported of the neighboring cell of the UE by a base station and subscription information of the UE”).  MME then generates a handover request message to target BS 11-2 including the CSG ID of each target cell for which the access control/membership verification has been successful (claimed “CSG verification result information of the neighboring cell”).  Target BS 11-2 verifies that the CSG IDs received in the handover request message match the CSG ID broadcast in each of the target cells 9-2, 10-2 and if such validation is successful, target BS 11-2 allocates resources for the handover.  Target BS 11-2 sends the handover request acknowledge message to MME 6, then MME sends a Handover Command message to the source BS 11-1, and then source BS 11-1 sends the Handover Command message to UE to complete the handover.  So, UE receives the Handover Command, which indicates that the access control/membership verification (claimed “acquired CSG verification result information of the neighboring cell”) was successful according to the CSG ID of target BS 11-2 (claimed “information of the neighboring cell broadcasted by the base station”), and that UE is allowed access to target BS 11-2 (claimed “determining, by the UE, the cell allowing access according to the acquired CSG verification result information of the neighboring cell and information of the neighboring cell broadcasted by the base station”).  Refer to Sections 0043-0125.   The claim claims that UE receives a CSG verification result of 
 Referring to the arguments of independent claims 11 and 16, refer to the updated rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 20, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0142346 to Nakata et al in view of U.S. Publication No. 2014/0187246 to Jha et al.
Referring to claim 1, Nakata et al disclose in Figures 1-14 a cell reselection method, comprising:
Receiving, by a UE (UE 401), CSG information (CSG ID) of a neighboring cell (HeNB 101 of cell 201 and HeNB 102 of cell 202) from a network side (network of HeNB 101 and HeNB 102).  HeNB 101 broadcasts its CSG ID of CSG ID = 301 to UE 401.  HeNB 102 also broadcasts its CSG ID of CSG ID = 302 to UE 401.  UE 401 stores the CSG ID 301 of HeNB 101 and CSG ID 302 of HeNB 102 in neighboring cell list storage memory 4006.

Nakata et al do not disclose wherein the CSG information of the neighboring cell comprises CSG verification result information of the neighboring cell, wherein the CSG verification result information of the neighboring cell is acquired by a MME through completing CSG verification of the UE in the neighboring cell according to CSG verification information of the neighboring cell of the UE reported by a base station and subscription information of the UE; wherein determining, by the UE, the cell allowing access according to the acquired CSG information of the neighboring cell comprises: determining, by the UE, the cell allowing access according to the acquired CSG verification result information of the neighboring cell and information of the neighboring cell broadcasted by the base station.
Jha et al disclose in Figures 1-9 a method of a handover of a UE from source BS 11-1 to target BS 11-2 (specifically: Figure 7 and Sections 0084-0097).  UE notifies source BS 11-1 that UE is near cells 9-2, 10-2 of the target BS 11-2 (claimed “neighboring cell”) and that any CSG IDs of one or more of the cells 9-2, 10-2 is in the UE’s CSG whitelist.  S87: UE then sends a measurement report to source BS 11-1 including the CSG ID and member/non-member indication for each cell 9-2, 10-2 of target BS 11-2.  S88: Source BS 11-1 then sends to MME a handover required message including the CSG ID of each cell 9-2, 10-2 of target BS 11-2.  S89: MME performs access control/membership verification for each CSG cell 9-2, 10-2 based on the CSG IDs received for that cell 9-2, 10-2 in the handover required message from source BS 11-1 (claimed “CSG verification information of the neighboring cell of the UE reported by a base station”) and the stored CSG subscription data for UE (claimed “subscription information of the UE”); MME allows handover of UE from source BS 11-1 to target BS 11-2 if the access control/membership verification (claimed “CSG verification result information”) is valid (claimed “wherein the CSG information of the neighboring cell comprises CSG verification result information of the neighboring cell, wherein the CSG verification result information of the neighboring cell is acquired by a MME through completing CSG verification of the UE in the neighboring cell according to CSG verification information reported of the neighboring cell of the UE by a base station and subscription information of the UE”).  MME then generates a handover request message to target BS 11-2 including the CSG ID of each target cell for which the access control/membership verification has been successful (claimed “CSG verification result information of the neighboring cell”).  Target BS 11-2 verifies that the CSG IDs received in the handover request message match the CSG ID broadcast in each of the target cells 9-2, 10-2 and if such validation is successful, target BS 11-2 allocates resources for the handover.  Target BS 11-2 sends the handover request acknowledge message to MME 6, then MME sends a Handover Command message to the source BS 11-1, and then source BS 11-1 sends the Handover Command message to UE to complete the handover.  So, UE receives the Handover Command, which indicates that the access control/membership verification (claimed “CSG verification result information of the neighboring cell”) was successful according to the CSG ID of target BS 11-2, and that UE is allowed access to target BS 11-2 (claimed “determining, by the UE, the cell allowing access according to the acquired CSG verification result information of the neighboring cell and information of the neighboring cell broadcasted by the base station”).  Refer to Sections 0043-0125.  The claim claims that UE receives a CSG verification result of the neighboring cell from MME after MME performs CSG verification of the neighboring cell; similarly: Jha et al disclose that in S89: MME performs access control/membership verification for each CSG cell 9-2, 10-2 based on the CSG IDs received for that cell 9-2, 10-2 and it is verified, MME allows handover of UE to cell 9-2, 10-2 and target BS 11-2 sends a Handover Command message to UE to complete the wherein the CSG information of the neighboring cell comprises CSG verification result information of the neighboring cell, wherein the CSG verification result information of the neighboring cell is acquired by a MME through completing CSG verification of the UE in the neighboring cell according to CSG verification information of the neighboring cell reported of the UE by a base station and subscription information of the UE; wherein determining, by the UE, the cell allowing access according to the acquired CSG information of the neighboring cell comprises: determining, by the UE, the cell allowing access according to the acquired CSG verification result information of the neighboring cell and information of the neighboring cell broadcasted by the base station.  One would have been motivated to do so to perform CSG verification of a neighboring cell through a MME in order to determine whether or not the UE is authorized to access the neighboring cell.
Nakata et al also do not disclose wherein receiving, by the UE, the CSG information of the neighboring cell from the network side comprises: receiving, by the UE, a CSG verification result of the neighboring cell in one of following manners: the UE acquires the CSG verification result information from air interface signaling transmitted by the base station; or the UE acquires the CSG verification result information from a NAS message transmitted by the MME.
Jha et al disclose in Figures 1-9 a method of a handover of a UE from source BS 11-1 to target BS 11-2 (specifically: Figure 7 and Sections 0084-0097).  MME allows handover of UE from source BS 11-1 to target BS 11-2 if the access control/membership verification is valid.  MME then generates a handover request message to target BS 11-2 including the CSG ID of each target cell for which the access control/membership verification has been successful.  Target BS 11-2 verifies that the CSG IDs received the UE acquires the CSG verification result information from air interface signaling transmitted by the base station”).  So, UE receives the Handover Command from source BS 11-1, which indicates that the access control/membership verification was successful according to the CSG ID of target BS 11-2, and that UE is allowed access to target BS 11-2.  Refer to Sections 0043-0125.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein receiving, by the UE, the CSG information of the neighboring cell from the network side comprises: receiving, by the UE, a CSG verification result of the neighboring cell in one of following manners: the UE acquires the CSG verification result information from air interface signaling transmitted by the base station; or the UE acquires the CSG verification result information from a NAS message transmitted by the MME (not in reference; claim is in “or” form and only requires one of the limitations).  One would have been motivated to do so to since BS and UE communicate through air interface.
Referring to claim 7, Nakata et al do not disclose wherein after the UE receives the CSG information of the neighboring cell from the network side, the method further comprises: storing, by the UE, the CSG verification result information of the neighboring cell in context information.
Jha et al disclose in Figures 1-9 a method of a handover of a UE from source BS 11-1 to target BS 11-2 (specifically: Figure 7 and Sections 0084-0097).  MME allows handover of UE from source BS 11-1 to target BS 11-2 if the access control/membership verification is valid.  MME then generates a handover storing, by the UE, the CSG verification result information of the neighboring cell in context information”), which indicates that the access control/membership verification was successful according to the CSG ID of target BS 11-2, and that UE is allowed access to target BS 11-2.  Refer to Sections 0043-0125.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein after the UE receives the CSG information of the neighboring cell from the network side, the method further comprises: storing, by the UE, the CSG verification result information of the neighboring cell in context information.  One would have been motivated to do so to perform CSG verification of a neighboring cell through a MME in order to determine whether or not the UE is authorized to access the neighboring cell and so that UE can store the result accordingly to perform handover.
Referring to claim 8, Nakata et al do not disclose wherein the CSG verification result information of a cell comprises at least one of parameters of the cell: a PLMN identity, a cell identity, an access mode, a CSG identity or a membership status value; wherein the CSG verification information of a cell comprises at least one of parameters of the cell: a PLMN identity, a cell identity, an access mode or a CSG identity.
Jha et al disclose in Figures 1-9 a method of a handover of a UE from source BS 11-1 to target BS 11-2 (specifically: Figure 7 and Sections 0084-0097).  UE notifies source BS 11-1 that UE is near cells 9-2, 10-2 of the target BS 11-2 and that any CSG IDs of one or more of the cells 9-2, 10-2 is in the UE’s CSG CSG identity”) and member/non-member indication for each cell 9-2, 10-2 of target BS 11-2.  Source BS 11-1 then sends to MME a handover required message including the CSG ID of each cell 9-2, 10-2 of target BS 11-2. MME performs access control/membership verification for each CSG cell 9-2, 10-2 based on the CSG IDs received for that cell 9-2, 10-2 in the handover required message from source BS 11-1 and the stored CSG subscription data for UE; MME allows handover of UE from source BS 11-1 to target BS 11-2 if the access control/membership verification is valid.  MME then generates a handover request message to target BS 11-2 including the CSG ID of each target cell for which the access control/membership verification has been successful.  Target BS 11-2 verifies that the CSG IDs received in the handover request message match the CSG ID broadcast in each of the target cells 9-2, 10-2 and if such validation is successful, target BS 11-2 allocates resources for the handover.  Target BS 11-2 sends the handover request acknowledge message to MME 6, then MME sends a Handover Command message to the source BS 11-1, and then source BS 11-1 sends the Handover Command message to UE to complete the handover.  So, UE receives the Handover Command, which indicates that the access control/membership verification was successful according to the CSG ID of target BS 11-2, and that UE is allowed access to target BS 11-2.  Refer to Sections 0043-0125.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the CSG verification result information of a cell comprises at least one of parameters of the cell: a PLMN identity (not in reference; claim requires “at least one of” the parameters), a cell identity (not in reference; claim requires “at least one of” the parameters), an access mode (not in reference; claim requires “at least one of” the parameters), a CSG identity or a membership status value (not in reference; claim requires “at least one of” the parameters); wherein the CSG verification information of a cell comprises at least one of parameters of the cell: a PLMN identity (not in reference; claim requires “at least one of” the parameters), a cell identity (not in reference; claim requires “at least one of” the , an access mode (not in reference; claim requires “at least one of” the parameters) or a CSG identity.  One would have been motivated to do so to perform CSG verification of a neighboring cell through a MME in order to determine whether or not the UE is authorized to access the neighboring cell, using the CSG ID of the neighboring cell.
Referring to claim 20, Nakata et al disclose in Figures 1-14 a cell reselection device (UE 401), comprising a first processor (cell selection processing unit 4004) and a first memory (Allowed CSG List storage memory 4005 and neighboring cell list storage memory 4006); wherein the first processor is configured to store first executable instructions which, when executed by the first processor, perform the cell reselection method of claim 1 (cell selection processing unit 4004 executes instructions in Allowed CSG List storage memory 4005 and neighboring cell list storage memory 4006 to perform the functions of UE 401; Section 0168).  Refer to the rejection of claim 1.  
Referring to claim 29, Nakata et al disclose in Figures 1-14 a non-transitory computer-readable storage medium (Allowed CSG List storage memory 4005 and neighboring cell list storage memory 4006), comprising stored programs, wherein the programs, when executed by a processor (cell selection processing unit 4004), perform the cell reselection method of claim 1 (cell selection processing unit 4004 executes instructions in Allowed CSG List storage memory 4005 and neighboring cell list storage memory 4006 to perform the functions of UE 401; Section 0168).  Refer to the rejection of claim 1.
Claims 11, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0142346 to Nakata et al in view of U.S. Publication No. 2015/0087268 to Bonneville et al, and in further view of U.S. Publication No. 2014/0187246 to Jha et al.
Referring to claim 11, Nakata et al disclose in Figures 1-14 a cell reselection method, comprising:
Acquiring, by a base station (HeNB 101 and HeNB 102), CSG information of a neighboring cell (HeNB 101 of cell 201 and HeNB 102 of cell 202) of a UE (UE 401).  HeNB 101 obtains the CSG ID of CSG ID = 301 of cell 201.  HeNB 102 obtains the CSG ID of CSG ID = 302 of cell 202.  

Nakata et al do not disclose wherein the CSG information of the neighboring cell comprises CSG verification result information of the neighboring cell; wherein acquiring, by the base station, CSG information of the neighboring cell of the UE comprises: reporting, by the base station, CSG verification information of the neighboring cell of the UE to a MME; and acquiring, by the base station, the CSG verification result information of the neighboring cell of the UE from the MME, wherein the CSG verification result information is acquired by the MME through completing CSG verification of the UE in the neighboring cell according to the CSG verification information of the neighboring cell of the UE reported by the base station and subscription information of the UE acquired from a network side.
Bonneville et al disclose in Figures 1-9B a CSG verification method (specifically: Figure 4, Sections 0080-0098).  Step 401: UE 130 measures the channel quality between UE 130 and source BS 110 and between UE 130 and target BS 120.  Source BS 110 determines from a measurement report from UE 130 that UE 130 should be handed over from source BS 110 to target BS 120.  The measurement report includes the CSG membership of UE 130, which indicates whether the CSG ID transmitted by target BS 120 is included in the CSG whitelist stored by the UE 130.  Step 405: source BS subscription information of the UE”) and the CSG ID of the target cell 120 (claimed “CSG verification information of the neighboring cell of the UE”), as received from the UE 130 in step S401, to the MME 102 for checking (claimed “reporting, by the base station, CSG verification information of the neighboring cell of the UE to a MME”).  Using the UE 130 membership indication and CSG ID of the target cell 120, MME 102 checks that UE 130 membership indication conforms to the CSG subscription for UE 130 (claimed “wherein the CSG verification result information is acquired by the MME through completing CSG verification of the UE in the neighboring cell according to the CSG verification information of the neighboring cell of the UE reported by the base station and subscription information of the UE acquired from a network side”), and whether or not UE 130 is authorized to access the target cell 120 (claimed “CSG verification result”).  Step 406: if UE 130 is authorized to access the target cell 120, handover is performed; source BS 110 receives from MME 102 an indication (claimed “acquiring, by the base station, the CSG verification result information of the neighboring cell of the UE from the MME”) and the source BS 110 initiates the handover of UE 130 from source BS 110 to target BS 120.  Refer to Sections 0053-0168.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the CSG information of the neighboring cell comprises CSG verification result information of the neighboring cell; wherein acquiring, by the base station, CSG information of the neighboring cell of the UE comprises: reporting, by the base station, CSG verification information of the neighboring cell of the UE to a MME; and acquiring, by the base station, the CSG verification result information of the neighboring cell of the UE from the MME, wherein the CSG verification result information is acquired by the MME through completing CSG verification of the UE in the neighboring cell according to the CSG verification information of the neighboring cell of the UE reported by the base station and subscription information of the UE acquired from a network side.  One would have been motivated to do so to 
Nakata et al also do not disclose wherein the transmitting, by the base station, the CSG information of the neighboring cell of the UE to the UE for the cell reselection by the UE comprises: transmitting, by the base station, the CSG verification result of the neighboring cell of the UE through air interface signaling to the UE for the cell reselection by the UE.  
Jha et al disclose in Figures 1-9 a method of a handover of a UE from source BS 11-1 to target BS 11-2 (specifically: Figure 7 and Sections 0084-0097).  MME allows handover of UE from source BS 11-1 to target BS 11-2 if the access control/membership verification is valid.  MME then generates a handover request message to target BS 11-2 including the CSG ID of each target cell for which the access control/membership verification has been successful.  Target BS 11-2 verifies that the CSG IDs received in the handover request message match the CSG ID broadcast in each of the target cells 9-2, 10-2 and if such validation is successful, target BS 11-2 allocates resources for the handover.  Target BS 11-2 sends the handover request acknowledge message to MME 6, then MME sends a Handover Command message to the source BS 11-1, and then source BS 11-1 sends the Handover Command message to UE, using an interface between source BS 11-1 and UE, to complete the handover (claimed “CSG verification result of the neighboring cell of the UE through air interface signaling to the UE for the cell reselection by the UE”).  So, UE receives the Handover Command from source BS 11-1, which indicates that the access control/membership verification was successful according to the CSG ID of target BS 11-2, and that UE is allowed access to target BS 11-2.  Refer to Sections 0043-0125.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the transmitting, by the base station, the CSG information of the neighboring cell of the UE to the UE for the cell reselection by the UE comprises: transmitting, by the base station, the CSG verification result of the neighboring cell of the UE through air interface signaling to the UE for the cell reselection by the UE.  One would have been motivated to do so since UE and BS communicate through air interface.
Referring to claim 14, Nakata et al do not disclose wherein the CSG verification result information of a cell comprises at least one of parameters of the cell: a PLMN identity, a cell identity, an access mode, a CSG identity or a membership status value; wherein the CSG verification information of a cell comprises at least one of parameters of the cell: a PLMN identity, a cell identity, an access mode or a CSG identity.
Bonneville et al disclose in Figures 1-9B (specifically: Figure 4, Sections 0080-0098) that step 405: source BS 110 requests that the CSG subscription for the UE 130 be verified by the MME 102; source BS 110 provides UE 130 membership indication and the CSG ID (claimed “CSG identity”) of the target cell 120, as received from the UE 130 in step S401, to the MME 102 for checking.  MME 102 checks that UE 130 membership indication conforms to the CSG subscription for UE 130, and whether or not UE 130 is authorized to access the target cell 120.  Step 406: if UE 130 is authorized to access the target cell 120, handover is performed.  Refer to Sections 0053-0168.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the CSG verification result information of a cell comprises at least one of parameters of the cell: a PLMN identity (not in reference; claim requires “at least one of” the parameters), a cell identity (not in reference; claim requires “at least one of” the parameters), an access mode (not in reference; claim requires “at least one of” the parameters), a CSG identity or a membership status value (not in reference; claim requires “at least one of” the parameters); wherein the CSG verification information of a cell comprises at least one of parameters of the cell: a PLMN identity (not in reference; claim requires “at least one of” the parameters), a cell identity (not in reference; claim requires “at least one of” the parameters), an access mode (not in reference; claim requires “at least one of” the parameters) or a CSG identity.  One would have been motivated to do so to perform CSG verification of a neighboring cell 
Referring to claim 22, Nakata et al disclose in Figures 1-14 a cell reselection device (HeNB 101 and HeNB 102), comprising a second processor (system information setting unit 1003 and load controller 1005) and a second memory (CSG ID storage memory 1004); wherein the second processor is configured to store second executable instructions which, when executed by the second processor, perform the cell reselection method of claim 11 (system information setting unit 1003 and load controller 1005 execute instructions stored in CSG ID storage memory 1004 to perform the functions of HeNB 101 and HeNB 102).  Refer to the rejection of claim 11.  
Claims 16-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0087268 to Bonneville et al in view of U.S. Publication No. 2010/0112980 to Horn et al, and in further view of U.S. Publication No. 2014/0187246 to Jha et al.
Referring to claim 16, Bonneville et al disclose in Figures 1-9B a CSG verification method (specifically: Figure 4, Sections 0080-0098), comprising:
After access of a UE having a CSG subscription attribute (CSG ID), reporting (step 405), by a base station (source BS 110), CSG verification information (CSG ID of the target cell 120) of … a neighboring cell (target BS 120) of the UE (UE 130) to a MME (MME).  
Acquiring, by the base station, CSG verification result information (UE 130 is authorized to access the target cell 120) of … the neighboring cell of the UE from the MME, and storing the CSG verification result information (indication from MME 102) of … the neighboring cell of the UE, wherein the CSG verification result information is acquired by the MME through completing CSG verification of the UE in … the neighboring cell according to the CSG verification information (CSG ID of the target BS 120) reported by the base station and subscription information of the UE (UE 130 membership indication) acquired from a network side (network of source BS 110).  Step 401: UE 130 measures the 
…
Bonneville et al do not disclose after access of a UE having a CSG subscription attribute, reporting, by a base station, CSG verification information of a serving cell and a neighboring cell of the UE to a MME; and acquiring, by the base station, CSG verification result information of the serving cell and the neighboring cell of the UE from the MME, and storing the CSG verification result information of the serving cell and the neighboring cell of the UE, wherein the CSG verification result information is acquired by the MME through completing CSG verification of the UE in the serving cell and the neighboring cell according to the CSG verification information reported by the base station and subscription information of the UE acquired from a network side.
a serving cell and a neighboring cell of the UE to a MME; and acquiring, by the base station, CSG verification result information of the serving cell and the neighboring cell of the UE from the MME, and storing the CSG verification result information of the serving cell and the neighboring cell of the UE, wherein the CSG verification result information is acquired by the MME through completing CSG verification of the UE in the serving cell and the neighboring cell according to the CSG verification information reported by the base station and subscription information of the UE acquired from a network side.  One would have been motivated to do so to determine whether or not UE is authorized to access a serving cell.
Bonneville et al also do not disclose transmitting, by the base station, the CSG information of the serving cell and the neighboring cell of the UE through air interface signaling to the UE.
Jha et al disclose in Figures 1-9 a method of a handover of a UE from source BS 11-1 to target BS 11-2 (specifically: Figure 7 and Sections 0084-0097).  MME allows handover of UE from source BS 11-1 to target BS 11-2 if the access control/membership verification is valid.  MME then generates a handover request message to target BS 11-2 including the CSG ID of each target cell for which the access control/membership verification has been successful.  Target BS 11-2 verifies that the CSG IDs received in the handover request message match the CSG ID broadcast in each of the target cells 9-2, 10-2 and if such validation is successful, target BS 11-2 allocates resources for the handover.  Target BS 11-2 sends transmitting, by the base station, the CSG information of the serving cell and the neighboring cell of the UE through air interface signaling to the UE”).  So, UE receives the Handover Command from source BS 11-1, which indicates that the access control/membership verification was successful according to the CSG ID of target BS 11-2, and that UE is allowed access to target BS 11-2.  Refer to Sections 0043-0125.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transmitting, by the base station, the CSG information of the serving cell and the neighboring cell of the UE through air interface signaling to the UE.  One would have been motivated to do so to since BS and UE communicate via air interface.  
Referring to claim 17, Bonneville et al disclose in Figures 1-9B wherein the CSG verification result information of a cell comprises at least one of parameters of the cell: a PLMN identity (not in reference; claim only requires “at least one of” the parameters), a cell identity (not in reference; claim only requires “at least one of” the parameters), an access mode (not in reference; claim only requires “at least one of” the parameters), a CSG identity (CSG ID) or a membership status value (not in reference; claim only requires “at least one of” the parameters); wherein the CSG verification information of a cell comprises at least one of parameters of the cell: a PLMN identity (not in reference; claim only requires “at least one of” the parameters), a cell identity (not in reference; claim only requires “at least one of” the parameters), an access mode (not in reference; claim only requires “at least one of” the parameters) or a CSG identity (CSG ID).  Step 405: source BS 110 requests that the CSG subscription for the UE 130 be verified by the MME 102; source BS 110 provides UE 130 membership indication and the CSG ID of the target cell 120, as received from the UE 130 in step S401, to the MME 102 for checking.  MME 102 
Referring to claim 18, Bonneville et al disclose in Figures 1-9B wherein after the base station acquires (step 405) the CSG verification result information of the UE from the MME and stores the CSG verification result information, the method further comprises: 
When the UE meets a preset verification condition, performing, by the base station, the CSG verification of the UE according to the stored CSG verification result information of the UE (not in reference; claim is in “or” form and only requires one of the limitations), or selecting (step 406) a target cell for the UE.  Step 405: source BS 110 requests that the CSG subscription for the UE 130 be verified by the MME 102; source BS 110 provides UE 130 membership and the CSG ID of the target cell 120, as received from the UE 130 in step S401, to the MME 102 for checking.  MME 102 checks that UE 130 membership indication conforms to the CSG subscription for UE 130, and whether or not UE 130 is authorized to access the target cell 120.  Step 406: if UE 130 is authorized to access the target cell 120, handover is performed; source BS 110 receives from MME 102 an indication that the access to target BS 120 is granted to UE 130 and then source BS 110 initiates the handover toward the target cell 120 (claimed “selecting a target cell for the UE”).  Refer to Sections 0053-0168.
Referring to claim 24, Bonneville et al do not disclose in Figures 1-9B a CSG verification device (source BS 110), comprising a third processor (CPU 200) and a third memory (RAM 201, ROM 202, and HDD 203); wherein the third processor is configured to store third executable instructions which, when executed by the third processor, perform the CSG verification method (CPU executes instructions in RAM 201, ROM 202, and HDD 203 to perform functions of source BS 110) of claim 16.  Refer to the rejection of claim 16. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2012/0108239 to Damnjanovic et al disclose in Figures 1-12 wherein a UE determines whether or not it can access a neighboring cell by determining whether or not a CSG ID of the neighboring cell is included in an allowed list in the UE.  Refer to Sections 0038-0095.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Christine Ng/
Examiner, AU 2464
January 10, 2022